          Case 14-31651         Doc 32      Filed 10/18/18 Entered 10/18/18 08:17:03                    Desc Main
                                             Document     Page 1 of 17




                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF ILLINOIS
                                             Eastern Division DIVISION


    In re: HARRIS, CHUNTA N.                                   §    Case No. 14-31651
                                                               §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 08/28/2014. The
    undersigned trustee was appointed on 08/28/2014.
           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $          65,000.00
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                       0.00
                            Administrative expenses                                26,029.25
                            Bank service fees                                         267.90
                            Other payments to creditors                             2,988.52
                            Non-estate funds paid to 3rd Parties                        0.00
                            Exemptions paid to the debtor                          15,000.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $           20,714.33
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
         Case 14-31651            Doc 32       Filed 10/18/18 Entered 10/18/18 08:17:03                       Desc Main
                                                Document     Page 2 of 17



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 10/17/2017 and the deadline for filing
    governmental claims was 10/17/2017. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $5,750.00. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $5,750.00, for a
    total compensation of $5,750.002. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $0.00 and now requests reimbursement for expenses of $0.00 for total expenses of
    $0.002.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 09/25/2018                                     By: /s/ Michael Desmond
                                                                         Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
                  Case 14-31651                   Doc 32    Filed 10/18/18 Entered 10/18/18 08:17:03                                   Desc Main
                                                             Document     Page 3 of 17
                                                           Form 1
                                                                                                                                                    Exhibit A
                                       Individual Estate Property Record and Report                                                                 Page: 1

                                                        Asset Cases
Case No.:    14-31651                                                                   Trustee Name:      (330623) Michael Desmond
Case Name:        HARRIS, CHUNTA N.                                                     Date Filed (f) or Converted (c): 08/28/2014 (f)
                                                                                        § 341(a) Meeting Date:       10/15/2014
For Period Ending:       09/25/2018                                                     Claims Bar Date:      10/17/2017

                                   1                            2                      3                      4                    5                    6

                           Asset Description                 Petition/         Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)   Unscheduled        (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                              Values                 Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                             Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                        and Other Costs)

    1       Pre-Paid Debit with Chase                                 0.56                      0.00                                    0.00                         FA

    2       Security deposit held by landlord                       850.00                      0.00                                    0.00                         FA

    3       Household Goods                                     2,000.00                        0.00                                    0.00                         FA

    4       Wearing Apparel                                         450.00                      0.00                                    0.00                         FA

    5       Pending Personal Injury claim from car             Unknown                          0.00                              65,000.00                          FA
            accident

    6       2005 Chevrolet Malibu with 83,000 miles             6,000.00                        0.00                                    0.00                         FA
            Value Ac

    6       Assets Totals (Excluding unknown values)          $9,300.56                        $0.00                           $65,000.00                       $0.00



 Major Activities Affecting Case Closing:

                                Personal Injury claim settled. Preparing final fee applications and final report.


 Initial Projected Date Of Final Report (TFR): 12/31/2016                    Current Projected Date Of Final Report (TFR):             09/28/2018


                      09/25/2018                                                             /s/Michael Desmond
                           Date                                                              Michael Desmond




UST Form 101-7-TFR (5/1/2011)
                    Case 14-31651                  Doc 32     Filed 10/18/18 Entered 10/18/18 08:17:03                                Desc Main
                                                               Document     Page 4 of 17
                                                                 Form 2                                                                        Exhibit B
                                                                                                                                               Page: 1
                                                 Cash Receipts And Disbursements Record
Case No.:              14-31651                                        Trustee Name:                      Michael Desmond (330623)
Case Name:             HARRIS, CHUNTA N.                               Bank Name:                         Rabobank, N.A.
Taxpayer ID #:         **-***7734                                      Account #:                         ******2900 Checking
For Period Ending: 09/25/2018                                          Blanket Bond (per case limit): $5,000,000.00
                                                                       Separate Bond (if applicable): N/A
    1          2                             3                               4                                 5                  6                     7

  Trans.    Check or         Paid To / Received From        Description of Transaction        Uniform       Deposit        Disbursement         Account Balance
   Date      Ref. #                                                                          Tran. Code       $                  $

 12/20/17     {5}        Grange Insurance Companies     Proceeds from Insurance              1129-000          65,000.00                                    65,000.00
                                                        Company for Settlement of Case
                                                        #15 L 004121

 12/21/17     101        Archer Open MRI                Medical Lien Payment pursuant to     4220-000                             1,100.00                  63,900.00
                                                        Order entered 11/30/2017

 12/21/17     102        Integrity Medical              Medical Lien Claim payment           4220-000                             1,668.19                  62,231.81
                                                        pursuant to Order entered
                                                        11/30/2017

 12/21/17     103        Pinnacle Pain Management       Medical Lien Claim payment           4220-000                                 220.33                62,011.48
                         Specialist                     pursuant to Order entered
                                                        11/30/2017

 12/21/17     104        InsurAdvance                   Payment of Claim pursuant to         8100-002                             6,374.00                  55,637.48
                                                        Order entered 11/30/2017

 12/21/17     105        Chunta N. Harris               Payment of Debtor's Exemption        8100-002                             8,626.00                  47,011.48
                                                        pursuant to Order Entered
                                                        11/30/2017

 12/21/17     106        Budin Law Offices              Special Counsel to Trustee FEES      3210-600                            21,666.66                  25,344.82
                                                        pursuant to Order entered
                                                        11/30/2017

 12/21/17     107        Budin Law Offices              Special Counsel to Trustee -         3220-610                             4,362.59                  20,982.23
                                                        EXPENSES - pursuant to Order
                                                        entered 11/30/2017

 12/29/17                Rabobank, N.A.                 Bank and Technology Services         2600-000                                  20.36                20,961.87
                                                        Fees

 01/31/18                Rabobank, N.A.                 Bank and Technology Services         2600-000                                  35.80                20,926.07
                                                        Fees

 02/28/18                Rabobank, N.A.                 Bank and Technology Services         2600-000                                  28.09                20,897.98
                                                        Fees

 03/30/18                Rabobank, N.A.                 Bank and Technology Services         2600-000                                  30.05                20,867.93
                                                        Fees

 04/30/18                Rabobank, N.A.                 Bank and Technology Services         2600-000                                  29.01                20,838.92
                                                        Fees

 05/31/18                Rabobank, N.A.                 Bank and Technology Services         2600-000                                  32.97                20,805.95
                                                        Fees

 06/29/18                Rabobank, N.A.                 Bank and Technology Services         2600-000                                  28.92                20,777.03
                                                        Fees

 07/31/18                Rabobank, N.A.                 Bank and Technology Services         2600-000                                  31.87                20,745.16
                                                        Fees

 08/31/18                Rabobank, N.A.                 Bank and Technology Services         2600-000                                  30.83                20,714.33
                                                        Fees

                                                                                       Page Subtotals:       $65,000.00         $44,285.67       true




{ } Asset Reference(s)       UST Form 101-7-TFR (5/1/2011)                                                             ! - transaction has not been cleared
                      Case 14-31651              Doc 32       Filed 10/18/18 Entered 10/18/18 08:17:03                                Desc Main
                                                               Document     Page 5 of 17
                                                           Form 2                                                                              Exhibit B
                                                                                                                                               Page: 2
                                           Cash Receipts And Disbursements Record
Case No.:                 14-31651                                     Trustee Name:                  Michael Desmond (330623)
Case Name:                HARRIS, CHUNTA N.                            Bank Name:                     Rabobank, N.A.
Taxpayer ID #:            **-***7734                                   Account #:                     ******2900 Checking
For Period Ending: 09/25/2018                                          Blanket Bond (per case limit): $5,000,000.00
                                                                       Separate Bond (if applicable): N/A
    1             2                    3                                     4                               5                    6                      7

  Trans.       Check or      Paid To / Received From        Description of Transaction    Uniform       Deposit             Disbursement        Account Balance
   Date         Ref. #                                                                   Tran. Code       $                       $

                                           COLUMN TOTALS                                                     65,000.00             44,285.67                 $20,714.33
                                                 Less: Bank Transfers/CDs                                         0.00                  0.00
                                           Subtotal                                                          65,000.00             44,285.67
        true
                                                 Less: Payments to Debtors                                                         15,000.00

                                           NET Receipts / Disbursements                                     $65,000.00           $29,285.67


                                                                                                                                                 false




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                              ! - transaction has not been cleared
                 Case 14-31651               Doc 32     Filed 10/18/18 Entered 10/18/18 08:17:03                        Desc Main
                                                         Document     Page 6 of 17
                                                       Form 2                                                                Exhibit B
                                                                                                                             Page: 3
                                       Cash Receipts And Disbursements Record
Case No.:           14-31651                                 Trustee Name:                   Michael Desmond (330623)
Case Name:          HARRIS, CHUNTA N.                        Bank Name:                      Rabobank, N.A.
Taxpayer ID #:      **-***7734                               Account #:                      ******2900 Checking
For Period Ending: 09/25/2018                                Blanket Bond (per case limit): $5,000,000.00
                                                             Separate Bond (if applicable): N/A




                                                                                                NET                     ACCOUNT
                                 TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS                BALANCES
                                 ******2900 Checking                            $65,000.00         $29,285.67               $20,714.33

                                                                                $65,000.00              $29,285.67           $20,714.33




                 09/25/2018                                          /s/Michael Desmond
                   Date                                              Michael Desmond




UST Form 101-7-TFR (5/1/2011)
           Case 14-31651          Doc 32       Filed 10/18/18 Entered 10/18/18 08:17:03                 Desc Main
                                                Document     Page 7 of 17


                                                                                                                            Page: 1

                                                           Exhibit C
                                               Analysis of Claims Register
                                Case:14-31651                           CHUNTA N. HARRIS
                                                                                   Claims Bar Date: 10/17/17


 Claim                 Claimant Name/                  Claim Type/                   Amount Filed/        Paid          Claim
                                                                       Claim Ref
  No.                <Category>, Priority               Date Filed                     Allowed          to Date        Balance

         JD Byrider                                   Secured                                  $0.00           $0.00         $0.00
         12802 Hamilton Crossing Blvd
                                                      08/28/14                                 $0.00
         Carmel, IN 46032
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100

FEE      Michael Desmond                              Administrative                        $5,750.00          $0.00     $5,750.00
         10 South LaSalle
                                                      08/18/15                              $5,750.00
         Chicago, IL 60603
         <2100-000 Trustee Compensation>
         , 200

         Figliulo & Silverman PC                      Administrative                        $5,942.50          $0.00     $5,942.50
         10 S La Salle St, 36th Floor
                                                      06/22/18                              $5,942.50
         Suite 3600
         Chicago, IL 60603
         <3110-000 Attorney for Trustee Fees (Trustee
         Firm)>
         , 200
         Attorneys Fees Trustee
         Figliulo & Silverman PC                      Administrative                          $14.56           $0.00        $14.56
         10 S La Salle St, 36th Floor
                                                      06/22/18                                $14.56
         Suite 3600
         Chicago, IL 60603
         <3120-000 Attorney for Trustee Expenses
         (Trustee Firm)>
         , 200
         Attorney for Trustee Expenses.
         Arnold Scott Harris                          Unsecured                                $0.00           $0.00         $0.00
         111 West Jackson Blvd, Ste 400
                                                      08/28/14                                 $0.00
         Chicago, IL 60604
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Arnold Scott Harris                          Unsecured                                $0.00           $0.00         $0.00
         111 West Jackson Blvd, Ste 400
                                                      08/28/14                                 $0.00
         Chicago, IL 60604
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
           Case 14-31651         Doc 32        Filed 10/18/18 Entered 10/18/18 08:17:03             Desc Main
                                                Document     Page 8 of 17


                                                                                                                        Page: 2

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:14-31651                       CHUNTA N. HARRIS
                                                                               Claims Bar Date: 10/17/17

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

         Avis                                       Unsecured                              $0.00           $0.00         $0.00
         Box 409309
                                                    08/28/14                               $0.00
         Atlanta, GA 30384
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Avis                                       Unsecured                              $0.00           $0.00         $0.00
         Box 409309
                                                    08/28/14                               $0.00
         Atlanta, GA 30384
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         BYL Services LLC                           Unsecured                              $0.00           $0.00         $0.00
         PO Box 5046
                                                    08/28/14                               $0.00
         West Chester, PA 19380
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         BYL Services LLC                           Unsecured                              $0.00           $0.00         $0.00
         PO Box 5046
                                                    08/28/14                               $0.00
         West Chester, PA 19380
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Blackhawk Finance                          Unsecured                              $0.00           $0.00         $0.00
         2340 S River Rd Ste 400
                                                    08/28/14                               $0.00
         Des Plaines, IL 60018
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Blackhawk Finance                          Unsecured                              $0.00           $0.00         $0.00
         2340 S River Rd Ste 400
                                                    08/28/14                               $0.00
         Des Plaines, IL 60018
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         City of Chicago Depart of Finance          Unsecured                              $0.00           $0.00         $0.00
         PO BOX 88292
                                                    08/28/14                               $0.00
         Chicago, IL 60680
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610


UST Form 101-7-TFR (5/1/2011)
           Case 14-31651         Doc 32        Filed 10/18/18 Entered 10/18/18 08:17:03             Desc Main
                                                Document     Page 9 of 17


                                                                                                                        Page: 3

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:14-31651                       CHUNTA N. HARRIS
                                                                               Claims Bar Date: 10/17/17

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

         City of Chicago Depart of Finance          Unsecured                              $0.00           $0.00         $0.00
         PO BOX 88292
                                                    08/28/14                               $0.00
         Chicago, IL 60680
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Comed                                      Unsecured                              $0.00           $0.00         $0.00
         PO Box 6111
                                                    08/28/14                               $0.00
         Carol Stream, IL 60197
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Comed                                      Unsecured                              $0.00           $0.00         $0.00
         PO Box 6111
                                                    08/28/14                               $0.00
         Carol Stream, IL 60197
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Dept of Ed/Sallie Mae                      Unsecured                              $0.00           $0.00         $0.00
         11100 Usa Pkwy
                                                    08/28/14                               $0.00
         Fishers, IN 46037
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Dept of Ed/Sallie Mae                      Unsecured                              $0.00           $0.00         $0.00
         11100 Usa Pkwy
                                                    08/28/14                               $0.00
         Fishers, IN 46037
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Dept of Ed/Sallie Mae                      Unsecured                              $0.00           $0.00         $0.00
         11100 Usa Pkwy
                                                    08/28/14                               $0.00
         Fishers, IN 46037
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
           Case 14-31651         Doc 32        Filed 10/18/18 Entered 10/18/18 08:17:03             Desc Main
                                                Document     Page 10 of 17


                                                                                                                        Page: 4

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:14-31651                       CHUNTA N. HARRIS
                                                                               Claims Bar Date: 10/17/17

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

         Dept of Ed/Sallie Mae                      Unsecured                              $0.00           $0.00         $0.00
         11100 Usa Pkwy
                                                    08/28/14                               $0.00
         Fishers, IN 46037
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Dept of Ed/Sallie Mae                      Unsecured                              $0.00           $0.00         $0.00
         11100 Usa Pkwy
                                                    08/28/14                               $0.00
         Fishers, IN 46037
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Dept of Ed/Sallie Mae                      Unsecured                              $0.00           $0.00         $0.00
         11100 Usa Pkwy
                                                    08/28/14                               $0.00
         Fishers, IN 46037
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Dept of Ed/Sallie Mae                      Unsecured                              $0.00           $0.00         $0.00
         11100 Usa Pkwy
                                                    08/28/14                               $0.00
         Fishers, IN 46037
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Dept of Ed/Sallie Mae                      Unsecured                              $0.00           $0.00         $0.00
         11100 Usa Pkwy
                                                    08/28/14                               $0.00
         Fishers, IN 46037
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Dynamic Recovery Solutions                 Unsecured                              $0.00           $0.00         $0.00
         PO Box 25759
                                                    08/28/14                               $0.00
         Greenville, SC 29616
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Dynamic Recovery Solutions                 Unsecured                              $0.00           $0.00         $0.00
         PO Box 25759
                                                    08/28/14                               $0.00
         Greenville, SC 29616
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610


UST Form 101-7-TFR (5/1/2011)
           Case 14-31651         Doc 32        Filed 10/18/18 Entered 10/18/18 08:17:03             Desc Main
                                                Document     Page 11 of 17


                                                                                                                        Page: 5

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:14-31651                       CHUNTA N. HARRIS
                                                                               Claims Bar Date: 10/17/17

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

         Enhanced Recovery Company LLC              Unsecured                              $0.00           $0.00         $0.00
         8014 Bayberry Rd
                                                    08/28/14                               $0.00
         Jacksonville, FL 32256
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Enhanced Recovery Company LLC              Unsecured                              $0.00           $0.00         $0.00
         8014 Bayberry Rd
                                                    08/28/14                               $0.00
         Jacksonville, FL 32256
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Global Acceptance Credit                   Unsecured                              $0.00           $0.00         $0.00
         PO Box 172800
                                                    08/28/14                               $0.00
         Arlington, TX 76003
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Global Acceptance Credit                   Unsecured                              $0.00           $0.00         $0.00
         PO Box 172800
                                                    08/28/14                               $0.00
         Arlington, TX 76003
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Heritage Acceptance Corp                   Unsecured                              $0.00           $0.00         $0.00
         121 S. Main St
                                                    08/28/14                               $0.00
         Elkhart, IN 46516
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Heritage Acceptance Corp                   Unsecured                              $0.00           $0.00         $0.00
         121 S. Main St
                                                    08/28/14                               $0.00
         Elkhart, IN 46516
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
           Case 14-31651         Doc 32        Filed 10/18/18 Entered 10/18/18 08:17:03             Desc Main
                                                Document     Page 12 of 17


                                                                                                                        Page: 6

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:14-31651                       CHUNTA N. HARRIS
                                                                               Claims Bar Date: 10/17/17

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

         Linebarger Goggan Blair & Sampson          Unsecured                              $0.00           $0.00         $0.00
         PO Box 06152
                                                    08/28/14                               $0.00
         Chicago, IL 60606
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Linebarger Goggan Blair & Sampson          Unsecured                              $0.00           $0.00         $0.00
         PO Box 06152
                                                    08/28/14                               $0.00
         Chicago, IL 60606
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         MCSI Inc                                   Unsecured                              $0.00           $0.00         $0.00
         PO BOX 327
                                                    08/28/14                               $0.00
         Palos Heights, IL 60463
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         MCSI Inc                                   Unsecured                              $0.00           $0.00         $0.00
         PO BOX 327
                                                    08/28/14                               $0.00
         Palos Heights, IL 60463
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Municipal Collection Services              Unsecured                              $0.00           $0.00         $0.00
         PO BOX 327
                                                    08/28/14                               $0.00
         Palos Heights, IL 60463
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Municipal Collection Services              Unsecured                              $0.00           $0.00         $0.00
         PO BOX 327
                                                    08/28/14                               $0.00
         Palos Heights, IL 60463
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Ncofin/980                                 Unsecured                              $0.00           $0.00         $0.00
         600 Holiday Plaza Dr Ste
                                                    08/28/14                               $0.00
         Matteson, IL 60443
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610


UST Form 101-7-TFR (5/1/2011)
           Case 14-31651         Doc 32        Filed 10/18/18 Entered 10/18/18 08:17:03             Desc Main
                                                Document     Page 13 of 17


                                                                                                                        Page: 7

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:14-31651                       CHUNTA N. HARRIS
                                                                               Claims Bar Date: 10/17/17

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed          to Date        Balance

         Ncofin/980                                 Unsecured                              $0.00           $0.00         $0.00
         600 Holiday Plaza Dr Ste
                                                    08/28/14                               $0.00
         Matteson, IL 60443
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Penn Credit                                Unsecured                              $0.00           $0.00         $0.00
         916 S. 14th St
                                                    08/28/14                               $0.00
         PO Box 988
         Harrisburg, PA 17108
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Penn Credit                                Unsecured                              $0.00           $0.00         $0.00
         916 S. 14th St
                                                    08/28/14                               $0.00
         PO Box 988
         Harrisburg, PA 17108
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Peoples Energy                             Unsecured                              $0.00           $0.00         $0.00
         130 E. Randolph, Dr. 17th Floor
                                                    08/28/14                               $0.00
         Chicago, IL 60601
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

1        Navient Solutions, LLC on behalf of        Unsecured                         $10,787.80           $0.00    $10,787.80
         Department of Education Loan Services
                                                    08/25/17                          $10,787.80
         P.O. Box 740351
         Atlanta, GA 30374-0351
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

2        LVNV Funding, LLC its successors and     Unsecured                              $739.94           $0.00       $739.94
         assigns asassignee of MCI Communications
                                                  10/12/17                               $739.94
         Services, IncResurgent Capital Services,
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610


                                                                                      Case Total:          $0.00    $23,234.80



UST Form 101-7-TFR (5/1/2011)
         Case 14-31651           Doc 32   Filed 10/18/18 Entered 10/18/18 08:17:03        Desc Main
                                           Document     Page 14 of 17


                                                                                                      Page: 8

                                                   Exhibit C
                                          Analysis of Claims Register
                                Case:14-31651                  CHUNTA N. HARRIS
                                                                     Claims Bar Date: 10/17/17




UST Form 101-7-TFR (5/1/2011)
    Case 14-31651            Doc 32      Filed 10/18/18 Entered 10/18/18 08:17:03                       Desc Main
                                          Document     Page 15 of 17


                                     TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                                 Exhibit D


    Case No.: 14-31651
    Case Name: CHUNTA N. HARRIS
    Trustee Name: Michael Desmond

                                                        Balance on hand:       $                             20,714.33

           Claims of secured creditors will be paid as follows:

  Claim      Claimant                                            Claim       Allowed            Interim         Proposed
  No.                                                         Asserted       Amount           Payments           Payment
                                                                             of Claim           to Date


                                                             None


                                                   Total to be paid to secured creditors:         $                   0.00
                                                   Remaining balance:                             $              20,714.33

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                             Total            Interim         Proposed
                                                                           Requested          Payments           Payment
                                                                                                to Date

  Trustee, Fees - Michael Desmond                                             5,750.00                0.00        5,750.00
  Attorney for Trustee Fees - Figliulo & Silverman PC                         5,942.50                0.00        5,942.50
  Attorney for Trustee, Expenses - Figliulo & Silverman PC                         14.56              0.00          14.56
                        Total to be paid for chapter 7 administrative expenses:                   $              11,707.06
                        Remaining balance:                                                        $               9,007.27

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                       Total             Interim           Proposed
                                                                         Requested         Payments          Payment

                                                             None


                      Total to be paid for prior chapter administrative expenses:                 $                   0.00
                      Remaining balance:                                                          $               9,007.27




UST Form 101-7-TFR(5/1/2011)
      Case 14-31651          Doc 32         Filed 10/18/18 Entered 10/18/18 08:17:03                 Desc Main
                                             Document     Page 16 of 17


              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

             Allowed priority claims are:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

                                                          None


                                                      Total to be paid for priority claims:      $              0.00
                                                      Remaining balance:                         $          9,007.27

             The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
             Timely claims of general (unsecured) creditors totaling $11,527.74 have been allowed and will
      be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 78.1 percent, plus interest (if
      applicable).
             Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

  1           Navient Solutions, LLC on behalf              10,787.80                     0.00              8,429.11
              of Department of Education Loan
              Services
  2           LVNV Funding, LLC its                              739.94                   0.00                578.16
              successors and assigns
              asassignee of MCI
              Communications Services,
              IncResurgent Capital Services
                          Total to be paid for timely general unsecured claims:                  $          9,007.27
                          Remaining balance:                                                     $              0.00

             Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
      paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
      have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
      applicable).
             Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

                                                          None


                          Total to be paid for tardily filed general unsecured claims:           $               0.00
                          Remaining balance:                                                     $               0.00




UST Form 101-7-TFR(5/1/2011)
    Case 14-31651         Doc 32      Filed 10/18/18 Entered 10/18/18 08:17:03                Desc Main
                                       Document     Page 17 of 17


          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                             Allowed Amount        Interim Payments               Proposed
  No.                                                   of Claim                 to Date               Payment

                                                      None


                                                Total to be paid for subordinated claims: $                    0.00
                                                Remaining balance:                        $                    0.00




UST Form 101-7-TFR(5/1/2011)
